1
2
3                                                                  JS-6
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   WILLIAM SANCHEZ, on behalf of                     CASE NO.: 2:19-CV-02632 -RGK-PLAx
     himself and all others similarly situation,
12                                                     [PROPOSED] ORDER RE
                  Plaintiff,                           STIPULATION TO REMAND
13                                                     REMOVED ACTION
           vs.
14
     SHIMMICK CONSTRUCTION
15   COMPANY, INC., a California
     corporation,
16   SHIMMICK/FCC/IMPREGLIO JOINT
     VENTURE, a business entity form
17   unknown and DOES 1 through 100,
     inclusive,
18
19                   Defendants.
20
21         Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED as
22   follows:
23         On May 2, 2019, the Parties to the above-referenced action filed a Stipulation to
24   Remand Removed Action. The Court has reviewed that stipulation and found good cause.
25   IT IS ORDERED as follows:
26         1.     The Parties’ stipulation is approved.
27   ///
28   ///

      Case No. 2:19-CV-02632                       1                        [Proposed] ORDER
1             2.       Central District of California Case Number 2:19-cv-02632-RGK-PLAx,
2    titled William Sanchez v. Shimmick Construction Company, Inc., et al., is hereby
3    remanded to Los Angeles Superior Court.
4
5    Dated: May 6, 2019                       ___________________________________
                                              HONORABLE R. GARY KLAUSNER
6                                             UNITED STATES DISTRICT COURT JUDGE
7
     4848-8547-0870, v. 1
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Case No. 2:19-CV-02632                        2                       [Proposed] ORDER
